UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6533


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRANDON SHANE GRAVATT, a/k/a Brandy, a/k/a B,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (5:01-cr-00736-CMC-1)


Submitted:   June 20, 2013                 Decided:   June 26, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brandon Shane Gravatt, Appellant Pro Se. Stacey Denise Haynes,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brandon      Shane    Gravatt      appeals   the    district   court’s

order    denying   his    18     U.S.C.    §   3582(c)(2)      (2006)   motion   for

sentence reduction.            We have reviewed the record and find no

reversible error.         Accordingly, we affirm the district court’s

order.      United    States       v.     Gravatt,   No.    5:01-cr-00736-CMC-1

(D.S.C. March 27, 2013).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid in the

decisional process.



                                                                           AFFIRMED




                                           2